UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Michael Francis, et al.,

                               Plaintiffs,
                                                                          19-cv-902 (AJN)
               -v-
                                                                        ORDER & OPINION
Acc1:_1Banc Mortgage Corp., et al.,

                               Defendants.


ALISON J. NATHAN, District Judge:

       Defendants JPMorgan Chase Bank, N.A., EMC Mortgage LLC, and Federal National

Mortgage Association removed this action, which was instituted in the Supreme Court ofthe

State ofNew York, to this Court. Dk�. No. 9. On February 1, 2019, the Court issued an Order

requiring Defendants to show cause why removal was not barred by the forum defendant rule.

Dkt. No. 12; see 28 U.S.C. § 1441(b) (providing that a civil action otherwise removable on the

basis of diversityjurisdiction may not be removed "if any ofthe parties in interest properly

joined and served as defendants is a citizen ofthe State in which such action is brought").

Defendants filed a letter motion in suppmi ofremoval, Dkt. No. 16, and Plaintiffs filed an

opposition, Dkt. No. 18. For the reasons stated below, the Court agrees with Defendants that

removal is not precluded by 28 U.S.C. § 1441(b)(2).

       Though it is uncontested that Defendant EMC is a citizen of New York, the doctrine of

fraudulentjoinder nevertheless allows removal ofthis action. "[A] plaintiff may not defeat a

federal comi's diversityjurisdiction and a defendant's right ofremoval by merelyjoining as

defendants parties with no real connection with the controversy," Pampillonia v. RJR Nabisco,

Inc., 138 F.3d 459, 460-61 (2d Cir. 1998). Fraudulentjoinder need not involve outright fraud;

                                                 1
"joinder will be considered fraudulent when it is established that there can be no recovery against

the defendant under the law of the state on the cause alleged." Kuperstein v. Hoffinan-Laroche,

Inc., 457 F. Supp. 2d 467,471 (S.D.N.Y. 2006)(quoting Pampillonia, 138 F.3d at 461). The

Defendants bear the burden of proving fraudulent j oinder by clear and convincing evidence, and

any uncertainty must be resolved in Plaintiffs' favor. Id. at 461. However, ifthere is no

possibility "that plaintiff can establish any cause of action against a defendant," the Court may

discount the citizenship of that defendant for purposes of jurisdiction and removal. Sonnenblick-

Goldman Co. v. ITT Corp., 912 F. Supp. 85, 88 (S.D.N.Y. 1996); see also Allied Programs

Co1p. v. Puritan Ins. Co., 592 F. Supp. 1274, 1276 (S.D.N.Y. 1984) ("Joinder will be considered

fraudulent when it is established that there can be no recovery against the defendant under the

law of the state on the cause alleged.") (internal quotation marks omitted).

        Here, Plaintiffs bring five claims against EMC, none of which has any possibility of

success in New York state court. The first claim is for a violation of A1iicle 23-A of New York's

General Business Law, which prohibits various fraudulent practices. See Dkt. No. 1, Ex. 1 ~~

84-85. It is well established that Article 23-A, known as the Martin Act, does not create a

private right of action to bring civil suits against violators. See, e.g., People v. Credit Suisse Sec.

(USA) LLC, 31 N.Y.3d 622, 632 (N.Y. 2018) ("We have repeatedly held that the Maiiin Act does

not create a private right of action in favor of parties injured by prohibited fraudulent

practices."). Plaintiffs' second claim against EMC, brought under § 63 (12) of the New York

Executive Law, is similarly unavailable to private litigants. See N.Y. Exec. L. § 63(12)

("Whenever any person shall engage in repeated fraudulent or illegal acts or otherwise

demonstrate persistent fraud or illegality in the carrying on, conducting or transaction of

business, the attorney general may apply ... for an order enjoining the continuance of such



                                                   2
business activity.") (emphasis added). Accordingly, Plaintiffs cannot establish a cause of action

against EMC as to their first two claims.

       Plaintiffs' three other claims against EMC are also fatally flawed. The third cause of

action is brought under§ 1921 of New York's Real Property Law, see Dkt. No. 1, Ex. 1 ,r,r 88-

89, which has a statute of limitations of six years, see Key Bank of New York v. Del Norte Inc.,

251 AD. 2d 240, 741 (N.Y. Ct. App. 1998). According to Plaintiffs' complaint, this cause of

action accrued 30 days after December 1, 2001-well outside the statutory six-year period. See

Dkt. No. 1, Ex. 1 ,r 89. Plaintiffs' fifth cause of action against EMC, which sounds in slander of

title, is similarly time barred. See id. at ,r,r 97-105. The Complaint cites two acts of recording as

constituting slander of title, the latter of which occurred on September 6, 2013. See id.    ,r,r 104-
105. The statute of limitations for slander of title in New York, where the claim was brought, is

one year. See CPLR 215[3]. In Indiana, where the alleged acts occurred, the statutory period is

two years. See Ind. Code§ 34-1 l-2-4(a). Accordingly, Plainitffs' claim for slander of title,

which accrued over five years before the filing of the Complaint, is untimely.

       Finally, there can be no recovery against EMC on Plaintiffs' claim for breach of fiduciary

duty, the fourth cause of action. See Dkt. No. 1, Ex. 1 ,r,r 90-96. Plaintiffs allege that EMC, a

mmigage servicer, "failed to adhere to their Fiduciary Duties." Id.   ,r 96.   However, "[i]t is well

settled under New Yark law that a lender is not in a fiduciary relationship with a borrower." See

Abraham v. Am. Home Mortg. Servicing, Inc., 947 F.Supp.2d 222,236 (E.D.N.Y. 2013); see also

Best v. Bank ofAmerica, NA., No. 14-CV-6546 (JG)(LB), 2015 WL 5124463 at *7 (E.D.N.Y.

Sept. 1, 2015) ('[A] mortgage servicer owes no duty of care to a borrower .... "). Under Indiana

law, too, "[a]bsent special circumstances, a lender does not owe a fiduciary duty to a borrower."

Wilson v. Lincoln Fed. Sav. Bank, 790 N.E.2d 1042, 1076 (Ind. Ct. App. 2003). Plaintiffs have



                                                 3
alleged no special circumstances that might give rise to a fiduciary relationship between

themselves and Defendant EMC. Even resolving any uncertainty in Plaintiffs' favor, there is no

doubt that the state court would not recognize Plaintiffs breach of fiduciary duty claim against

EMC as stating a cause of action. See Kuperstein, 457 F. Supp. 2d at 470-72 ("If state case law

or legislation removes all reasonable possibility that the plaintiff would be permitted to litigate

the claim, then remand must be denied.").

          In light of the foregoing analysis, the Court concludes that Defendants have established

by clear and convincing evidence that there can be no recovery against Defendant EMC. Thus,

EMC's citizenship can be disregarded for purposes of assessing whether removal was

permissible. Because no other Defendant is a citizen of New York, removal of this action is not

barred by the forum defendant rule.

          This Order will be mailed to pro se Plaintiffs and that mailing will be noted on the

docket.


          SO ORDERED.


Dated:            2019
          New York, New York
                                                             United States District Judge




                                                   4
